—Appeal by defendant from two judgments of the County Court, Rockland County (Gallucci, J.), both rendered August 4, 1981, convicting him of attempted *692burglary in the third degree under indictment No. 129/80, and burglary in the first degree, assault in the second degree and criminal possession of a weapon in the third degree under indictment No. 202/80, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel is granted leave to withdraw as counsel (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.